DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment filed May 19, 2022 and an interview held with Mr. Benjamin Stasa on May 25, 2022.  Applicant’s May 19th amendment amended claims 1, 4, 5, 8, 9 and canceled claims 2, 3 and 7.  Independent claims 1, 8 and 9 are amended below.  Currently Claims 1, 4-6, 8 and 9 are pending.  Claims 1, 8 and 9 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Drawings in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claim 4 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 101 rejection of claims 1, 4-6, 8 and 9 in the previous office action are withdrawn in response to Applicant's amendments to the claims and the examiner's amendment herein.
	The 35 U.S.C. 102(a)(2) rejection of claims 1, 4-6, 8, and 9 in the previous office action are withdrawn in response to Applicant's amendments to the claims and the examiner's amendment herein.

Response to Arguments
Applicant’s arguments, see Last Two Paragraphs, Page 6; Last Two Paragraphs, Page 8, filed May 19, 2022, with respect to Nayak have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Benjamin Stasa on May 25, 2022.

Amendment to the Title:
VEHICLE TEST FACILITY OPERATION RATE ANALYSIS SYSTEM AND METHOD

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  
	1.	(Currently Amended)  An operation rate analysis system that is communicably connected to multiple vehicle test facilities that test a specimen as being a vehicle or a part of the vehicle and that analyzes an operation rate of the multiple vehicle test facilities, comprising:
	one or more sensors configured to be disposed at the multiple vehicle test facilities and to detect operation information about the multiple vehicle test facilities for transmission over a network;
	one or more processors programmed to
		obtain from the network the operation information about the multiple vehicle test facilities,
		receive a user setting relating to an operation judgment condition to judge whether each of the multiple vehicle test facilities is in operation or not and a user setting identifying whether operation is scheduled or not for each date on a calendar, wherein the operation judgment condition is set by any combination of an electricity consumption of at least one of the multiple vehicle test facilities detected by the one or more sensors, a rotation number of a rotor contained in the specimen detected by the one or more sensors, a rotational speed of a rotor contained in at least one of the multiple vehicle test facilities detected by the one or more sensors, and a test name, and
		calculate the operation rate for the scheduled dates of each of the multiple vehicle test facilities or the operation rate for the scheduled dates of all of the multiple vehicle test facilities from the operation information based on the same operation judgment condition; and
	an interface configured to display the operation rate of each of the multiple vehicle test facilities or the operation rate of all of the multiple vehicle test facilities.

	2-3.	(Cancelled)

	4.	(Previously Presented)  The operation rate analysis system described in claim 1, wherein the operation judgment condition is so configured that an AND condition or an OR condition of the combination is set.

	5.	(Previously Presented)  The operation rate analysis system described in claim 4, wherein the interface is further configured to display an input window to input the operation judgment condition, wherein the input window has an item selection input box to select either of the electricity consumption, the rotation number, the rotational speed and the test name, and an AND/OR selection input box to select the AND condition or the OR condition.

	6.	(Original)  The operation rate analysis system that is described in claim 1 and that calculates at least one operation rate of the following (1) through (4)
(1) operating hour / business hour [Symbol font/0xB4] 100 (%)
(2) operating hour / 24 hours [Symbol font/0xB4] 100 (%)
(3) operating hour in business hour / business hour [Symbol font/0xB4] 100 (%)
(4) operating hour outside of business hour / outside of business hour [Symbol font/0xB4] 100 (%).

	7.	(Cancelled)

	8.	(Currently Amended)  An operation rate analysis program stored on a non-transitory computer readable storage medium comprising instructions that, when executed by one or more computer processors, analyze by performing 
	an operation information obtaining part configured to obtain operation information, from a network and about vehicle test facilities, detected by one or more sensors at each of the multiple vehicle test facilities and transmitted over the network,
	a setting receiving part configured to receive a user setting relating to an operation judgment condition to judge whether each of the multiple vehicle test facilities is in operation or not and a user setting identifying whether operation is scheduled or not for each date on a calendar, wherein the operation judgment condition is set by any combination of an electricity consumption of at least one of the multiple vehicle test facilities detected by the one or more sensors, a rotation number of a rotor contained in the specimen detected by the one or more sensors, a rotational speed of a rotor contained in at least one of the multiple vehicle test facilities detected by the one or more sensors, and a test name, 
	an operation rate calculating part configured to calculate the operation rate for the scheduled dates of each of the multiple vehicle test facilities or the operation rate for the scheduled dates of all of the multiple vehicle test facilities from the operation information obtained by the operation information obtaining part based on the same operation judgment condition received by the setting receiving part, and
	an output part configured to generate an interface that displays the operation rate of each of the multiple vehicle test facilities or the operation rate of all of the multiple vehicle test facilities.

	9.	(Currently Amended)  An operation rate analysis method that analyzes an operation rate of multiple vehicle test facilities that tests a specimen as being a vehicle or a part of the vehicle, the method 
	detecting, by one or more sensors at the multiple vehicle test facilities, operation information about the multiple vehicle test facilities;
	transmitting the operation information over a network;
	obtaining, by one or more processors, the operation information from the network 
	receiving, by the one or more processors, a user setting relating to an operation judgment condition to judge whether each of the multiple vehicle test facilities is in operation or not and a user setting identifying whether operation is scheduled or not for each date on a calendar, wherein the operation judgment condition is set by any combination of an electricity consumption of at least one of the multiple vehicle test facilities detected by the one or more sensors, a rotation number of a rotor contained in the specimen detected by the one or more sensors, a rotational speed of a rotor contained in at least one of the multiple vehicle test facilities detected by the one or more sensors, and a test name; 
	calculating, by the one or more processors, the operation rate for the scheduled dates of each of the multiple vehicle test facilities or the operation rate for the scheduled dates of all of the multiple vehicle test facilities from the obtained operation information based on a same operation judgment condition to judge whether each of the multiple vehicle test facilities is in operation or not 
	displaying, by the one or more processors, an interface conveying the operation rate of each of the multiple vehicle test facilities or the operation rate of all of the multiple vehicle test facilities.





ALLOWANCE
The following is an Allowance in response to the Amendment submitted on October 25, 2006.  Claim 26 is currently amended.  Claims 26-27, 30-31, 34-35 are currently pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Nayak fails to teach or suggest either singularly or in combination a system and operation rate analysis method that analyzes an operation rate of multiple vehicle test facilities that tests a specimen as being a vehicle or a part of the vehicle, the method comprising: detecting, by one or more sensors at the multiple vehicle test facilities, operation information about the multiple vehicle test facilities; transmitting the operation information over a network; obtaining, by one or more processors, the operation information from the network; receiving, by the one or more processors, a user setting relating to an operation judgment condition to judge whether each of the multiple vehicle test facilities is in operation or not and a user setting identifying whether operation is scheduled or not for each date on a calendar, wherein the operation judgment condition is set by any combination of an electricity consumption of at least one of the multiple vehicle test facilities detected by the one or more sensors, a rotation number of a rotor contained in the specimen detected by the one or more sensors, a rotational speed of a rotor contained in at least one of the multiple vehicle test facilities detected by the one or more sensors, and a test name; calculating, by the one or more processors, the operation rate for the scheduled dates of each of the multiple vehicle test facilities or the operation rate for the scheduled dates of all of the multiple vehicle test facilities from the obtained operation information based on a same operation judgment condition to judge whether each of the multiple vehicle test facilities is in operation or not; and displaying, by the one or more processors, an interface conveying the operation rate of each of the multiple vehicle test facilities or the operation rate of all of the multiple vehicle test facilities as recited in independent Claims 1, 8 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623